Citation Nr: 0215339	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture, left medial femoral condoyle, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for sclerosis of the 
left os calcis, currently evaluated as 10 percent disabling.

3. (Entitlement to an increased rating for residuals of a 
left hip dislocation, currently evaluated as 10 percent 
disabling.)

(The issue of entitlement to an increased rating for 
residuals of a left hip dislocation will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 until April 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Los Angeles, California, which denied the benefits 
sought on appeal.

These matters were previously before the Board in May 2000.  
At that time, a remand was ordered to accomplish further 
development.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a left 
hip dislocation pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's left knee is currently productive of 
subjective complaints of popping, giving out, and discomfort; 
objectively, the veteran had an antalgic limp, with no 
evidence of muscle spasm, swelling, masses or tenderness, and 
with limited range of motion due to pain but without 
weakness, fatigability lack of endurance or incoordination.  

3.  MRI findings confirm osteoarthritic changes as to the 
left knee, and the evidence contains findings of limited 
motion.

4.  The veteran's left foot is currently productive of 
subjective complaints of stiffness, weakness and pain; 
objectively the veteran had a limited range of left ankle 
motion due to pain.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture, left medial femoral 
condoyle, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

2.  The schedular criteria for a separate 10 percent 
evaluation for service-connected residuals of a fracture, 
left medial femoral condoyle, due to arthritis, have been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5010 (2002).

3.  The schedular criteria for an evaluation in excess of the 
current 10 percent rating for sclerosis of the left os calcis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1998 and 
supplemental statements of the case issued in April 1999, 
July 1999, January 2002 and March 2002.  Additionally, an 
April 1998 letter invited the veteran to submit further 
evidence at his earliest convenience.  

The Board finds that the RO made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  As a result of such efforts, the evidence 
of record now includes VA outpatient treatment reports dated 
August 1997 until April 1999.  Also of record are reports of 
VA examination dated August 1997, June 1998, May 1999 and 
February 2001.  A June 2001 treatment report from private 
physician D.T.S. is also associated with the claims file, 
along with a June 2001 report from Open MRI.  Finally, a 
transcript of the veteran's February 2000 hearing before the 
undersigned is of record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot. 

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2002) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.


I.  Entitlement to an increased rating for residuals of a 
fracture, left medial femoral condoyle.

Factual background

The veteran was examined by VA in August 1997.  He complained 
of left knee pain.  He reported that his left knee felt dry 
and that it scraped from time to time.  Objectively, there 
was no scraping or crepitance in the knee with movement of 
the lower leg in flexion or extension.  There was no swelling 
or deformity detected.  He had left knee flexion to 
approximately 100 degrees, and extension to approximately 165 
degrees.  When walking, he could extend to 180 degrees.  He 
was diagnosed with left knee pain, etiology unknown.  

In a May 1998 VA outpatient treatment report, the veteran 
rated his left leg pain as a 4 out of 5.  He reported severe 
limitations in recreational abilities and sleeping due to his 
discomfort.

A June 1998 VA outpatient treatment report noted complaints 
of left leg pain.  The report indicated that x-rays taken in 
August 1997 were normal.  The pain was attributed to 
sciatica.  

The veteran was again examined by VA in June 1998.  The 
veteran reported that he suffered from excruciating pain in 
his left leg extending from the small part of his back and 
left hip.  He stated that the pain radiated into his 
buttocks, left femur and the tips of his toes.  He reported 
an increasing loss of flexion, extension and normal 
ambulating function.  Specifically regarding the left knee, 
the veteran reported pain and loss of motion.  It felt as 
though he had sand in his joint.  He also experienced a 
popping sensation frequently in the knee joint.  His 
symptomatology was exacerbated by cold weather changes, 
walking, sitting and standing.  Such flare-ups were 
alleviated with Tylenol and by staying off his feet.  With 
respect to the activities of daily life, the veteran was able 
to dress himself, shower and cook.  He could not climb 
stairs, push a lawnmower or take out his trash.  He was also 
unable to perform activities involving walking.  

Upon objective examination in June 1998, the veteran had an 
abnormal gait, favoring the left.  The left lower extremity 
had no instability, weakness or deformity.  There was no 
evidence of abnormal angulation, false motion, loose motion, 
malunion, nonunion or intra-articular involvement.  The 
veteran was diagnosed with status post fracture of the medial 
femoral condyle.  The examiner commented that the veteran had 
limitations in standing and walking and that he was also 
limited in squatting, crawling and crouching.  

X-rays of the left knee dated July 1998 showed no significant 
abnormalities.

The veteran was next examined by VA in May 1999.  He 
presented with complaints of left knee pain.  He reported 
experiencing a popping and grinding sensation.  The left knee 
also had occasional swelling, as well as locking and 
instability.  He reported that the left knee flared up 1 to 3 
times per day.  Each episode lasted approximately 2 minutes.  
The veteran stated that he was no longer able to participate 
in skiing, biking, golfing or jogging.  He was able to drive 
a car, dress himself, shower, cook, vacuum, walk, climb 
stairs and garden.  He stated, however, that such activities 
required extra effort and resulted in pain.  

Upon physical examination in May 1999, the veteran was able 
to walk without the use of a cane.  He was able to toe-walk 
and heel-walk.  The left knee showed full range of motion.  
There was 1+ patellofemoral tenderness.  There was no 
evidence of deformity of the patella.  There was no 
instability, swelling, effusion or other tenderness.  On the 
left tibia, the veteran reported tenderness, anteriorly, at 
the mid-tibial area.  He had 5/5 motor strength in each knee 
on flexion and extension.  The veteran was diagnosed with 
status post left medial femoral condyle fracture, now with 
mild patellofemoral pain syndrome.  The examiner stated that 
the veteran was not showing any functional loss due to pain, 
weakened movement, excessive fatigability or incoordination.  
The examiner stated that, at most, the veteran had mild 
chondromalacia in his left knee.  Such a condition could 
affect sporting activities such that vigorous racquet sports 
or running was not recommended.  

In hearing testimony given before the undersigned in February 
2000, the veteran stated that he wore a brace on his knee.  
He added that he took Naproxen up to 6 times daily for his 
pain, which was worse in cold and damp weather.  

The veteran was most recently examined by VA in February 
2001.  The examination report noted that the veteran had been 
employed as a car salesman until about 5 months earlier, when 
he had to stop due to left leg pain.  He subsequently began 
employment in a sedentary position as a telephone salesman.  
He stated that his left knee popped all of the time and that 
it felt as though there were sand in the knee.  He added that 
his left knee would give out when he was standing or walking.  

Objectively, the veteran walked with an antalgic limp on the 
left, with a tendency to walk with a flexed knee.  He could 
walk on his toes and heels but squatting was limited due to 
discomfort.  There was tenderness along the medial joint line 
of the left knee, but all ligamentous structures were intact.  
There was minimal evidence of retropatellar crepitation 
bilaterally.  Drawer and McMurray's tests were negative.  
There was no evidence of arthritic changes in the left knee.  
The veteran had range of motion in the left knee from -5 to 
110 degrees.  Left knee pain was noted at 10 degrees short of 
extension and at 90 degrees of flexion.  His limited motion 
was due to pain, but was also the result of a 5-degree 
flexion contracture on the left.  He had normal muscle 
strength throughout the lower extremities.  The veteran was 
diagnosed with trauma to the left knee and apparent medial 
femoral condyle fracture, with evidence of limited motion and 
pain.  The veteran was advised to avoid bending, crawling, 
prolonged walking, standing and climbing several flights of 
stairs due to his left lower extremity problems.  The 
examiner stated that the veteran's subjective complaints were 
not substantiated by significant objective findings, other 
than limited range of motion and pain.  

In June 2001, the veteran was examined by D.T.S., M.D.  He 
complained of pain in the antero medial aspect of the left 
knee.  He also complained of clicking, popping, swelling and 
giving away.  There was no locking.  Objectively the 
veteran's gait was found to be normal.  He could heel and toe 
walk without difficulty.  He had full range of motion of both 
lower extremities, with 5/5 motor strength.  There was no 
significant effusion.  There was tenderness to palpation of 
the medical patella.  Lachman's and anterior drawer signs 
were negative.  Pivot shift testing was also negative.  
McMurray's test was positive.  He was assessed with left 
medial meniscal tear.  

Diagnostic testing performed in June 2001 contained an 
impression of osteoarthritic changes of the left knee.  

Analysis

The veteran is presently assigned a 10 percent rating 
pursuant to Diagnostic Code 5257 for his residuals of a 
fracture, left medial femoral condoyle.  Under that Code 
section a 10 percent disability rating is warranted for 
slight impairment of a knee, such as involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  For the 
reasons discussed below, the Board finds that the presently 
assigned 10 percent evaluation is appropriate and that there 
is no basis for a higher rating.  The Board does find, 
however, that a separate disability rating for arthritis is 
justified based on the medical findings of record.  

In deciding that the veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 5257, the Board 
notes that VA examinations in August 1997, June 1998, May 
1999 and February 2001 all failed to reveal any swelling 
deformity, instability, weakness or effusion of the left 
knee.  Moreover, these examinations did not show any 
deficiencies in lower extremity strength.  The veteran was 
consistently found to be able to walk on his toes and his 
heels.  Additionally, his May 1999 examination showed full 
range of motion.  Moreover, x-rays taken in July 1998 showed 
no abnormalities of the left knee.  For these reasons, the 
Board finds that the veteran's disability is properly 
reflected in the present 10 percent rating assignment, 
representing slight impairment and that the next-higher 
evaluation of 20 percent for moderate impairment is not 
warranted.  In so concluding, the Board acknowledges a 
February 2001 finding of minimal retropatellar crepitation.  
The Board also notes the findings, made by D.T.S. in June 
2001, of positive McMurray's sign.  Finally, the Board is 
cognizant of the veteran's repeated complaints of 
considerable pain in his left knee and throughout his left 
lower extremity.  However, the overall objective evidence 
demonstrates a disability picture that is most nearly 
approximated by the present 10 percent rating assignment 
under Diagnostic Code 5257.  

The Board has considered the application of alternate 
Diagnostic Codes as to the veteran's left knee disability.  
As there is no ankylosis, Diagnostic Code 5256 does not 
apply.  As there is no finding of nonunion, malunion or loose 
motion of the tibia or fibula, Diagnostic Code 5262 is also 
inapplicable.  Range of motion Code sections 5260 and 5261 
apply, but do not afford a rating in excess of the presently 
assigned 10 percent evaluation, based on the objective 
findings of record as to left knee flexion and extension.

In this case, analysis of entitlement to a disability rating 
in excess of 10 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  However, because Diagnostic Codes 5257 and 5258 are 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Although the appellant has 
complaints of pain, the current 10 percent disability rating 
adequately compensates for any pain that the appellant has 
that is attributable to his service-connected left knee 
disability.

The Board notes that a June 2001 MRI report establishes 
osteoarthritic changes of the left knee.  Moreover, while the 
veteran does not exhibit compensable limitation of motion 
under Diagnostic Codes 5260 or 5261, the evidence does 
indicate painful motion.  In light of these findings, the 
Board concludes that the evidence supports a separate 10 
percent rating for traumatic arthritis of the right knee.  
See VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59, VAOPGCPREC 
23-97, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  As previously noted, the 
pertinent limitation of motion Code sections for a knee 
disability are Diagnostic Codes 5260 and 5261.  The veteran 
does not have flexion limited to 45 degrees or extension 
limited to 10 degrees, as would warrant a 10 percent 
evaluation.  However, per Diagnostic Code 5003, a 10 percent 
evaluation is nonetheless justified on the basis of 
limitation of motion, objectively confirmed by findings such 
as painful motion.  The next-higher 20 percent evaluation 
under Diagnostic Code 5003 is not warranted here as the 
objective evidence does not reveal occasional incapacitating 
exacerbations.  The Board does acknowledge the veteran's 
reports of flare-ups occurring 1 to 3 times daily and lasting 
for several minutes, but notes that such flare-ups have not 
been objectively demonstrated as required for a 20 percent 
rating under Diagnostic Codes 5003-5010.  

The Board has also considered whether an increased rating is 
justified based on DeLuca principles such as pain, weakness, 
fatigability and incoordination.  Here, the evidence does 
show that the veteran had additional limitation due to left 
knee pain, but the evidence does not show weakness, 
fatigability or incoordination.  Overall, the Board finds 
that the veteran's overall limitation of function due to his 
left knee disability has been adequately compensated by the 
present 10 percent rating under Diagnostic Code 5257 and by 
the award of a separate 10 percent disability evaluation for 
arthritis under Diagnostic Codes 5003-5010 and that there is 
no basis for any further increase on the basis of DeLuca 
considerations.  In essence, the separate award of a 10 
percent rating under Code 5010 fully compensates for 
functional loss due to painful motion.  

In summation, the evidence does not establish moderate 
impairment of the left knee such as to warrant the next-
higher 20 percent disability evaluation under Diagnostic Code 
5257.  Moreover, no alternate Codes serve as a basis for such 
an increased rating.  The evidence does warrant a separate 
rating of 10 percent, but no more, for arthritis.  

II.  Entitlement to an increased rating for sclerosis of the 
left os calcis.

Factual background

The veteran was examined by VA in August 1997.  He complained 
of pain in his left foot.  The pain occurred with weight-
bearing, and was especially prominent over the heads of the 
metatarsals.  The veteran could flex his left ankle to about 
30 degrees and extend it to about 90 degrees.  Posture and 
function and gait were normal.  No deformities were noted.  
He was diagnosed with left foot pain, etiology unknown.     

In a May 1998 VA outpatient treatment report, the veteran 
rated his left leg pain as a 4 out of 5.  He reported severe 
limitations in recreational abilities and sleeping due to his 
discomfort.

VA outpatient treatment reports dated June 1998 reveal 
complaints of left foot pain.  There was tenderness of the 
left heel and the foot was painful on flexion.  The 
assessment was possible plantar fasciitis.  

The veteran was again examined by VA in June 1998.  He 
reported pain, weakness, stiffness, inflammation, 
instability, locking sensations and abnormal motion. With 
respect to the activities of daily life, the veteran was able 
to dress himself, shower and cook.  He could not climb 
stairs, push a lawnmower or take out his trash.  He was also 
unable to perform activities involving walking.  

Examination of the feet revealed abnormalities in the form of 
callosities on the bilateral plantar aspect of the feet with 
an unusual shoe wear pattern in the calcaneal area.  The left 
lower extremity had no instability, weakness or deformity.  
There was no evidence of abnormal angulation, false motion, 
loose motion, malunion, nonunion or intra-articular 
involvement.  The veteran was diagnosed with minimal 
sclerosis of the os calcis.  The examiner commented that the 
veteran had limitations in standing and walking and that he 
was also limited in squatting, crawling and crouching.  

X-rays taken in July 1998 showed no evidence of fracture, 
destructive lesion or dislocation.  No significant 
abnormality was identified.  There was no evidence of 
calcaneal spurs.  

The veteran was next examined by VA in May 1999.  He 
complained of left ankle pain.  He described stiffness in the 
left ankle, but denied any swelling or popping.  He also had 
left heel pain, in the plantar aspect of the heel and on the 
ball of his foot under the metatarsal heads.  The veteran 
stated that he was no longer able to participate in skiing, 
biking, golfing or jogging.  He was able to drive a car, 
dress himself, shower, cook, vacuum, walk, climb stairs and 
garden.  He stated, however, that such activities required 
extra effort and resulted in pain.  

Upon physical examination in May 1999, the veteran was able 
to walk without the use of a cane.  He was able to toe-walk 
and heel-walk.  The left ankle showed a full range of motion, 
with no swelling, instability or tenderness.  The left foot 
showed a full range of motion of all joints.  Tenderness was 
subjectively reported at the metatarsal heads and at the 
plantar facial insertion of the calcaneus.  He had full motor 
strength throughout both lower extremities.  X-rays of the 
left foot showed no evidence of abnormality.  The diagnosis 
was left foot plantar fasciitis.  There was no functional 
loss due to pain, weakened movement, excessive fatigability 
or incoordination.  

At his hearing before the undersigned in February 2000, the 
veteran testified as to his left foot condition.  He stated 
that he experienced pain and stiffness in the left foot.  His 
four toes other than the great toe would often lock up.  He 
further described the phenomenon by stating that his toes 
would not bend.  He added that the bottom of his heel was 
extremely tender.  He also reported tenderness on the inside 
and outside of his left heel, behind the ankle bone.  The 
veteran also testified that he had plantar fasciitis.  The 
veteran stated that due to his left lower extremity problems 
he was afraid to golf and that he could not do jumping jacks.  
He also could not ski, ride a horse or surf.   

The veteran was most recently examined by VA in February 
2001.  He reported stiffness, weakness and pain in the left 
foot.  Only when he sat down and took off his shoes would the 
pain eventually subside.  The veteran stated that he used 
shoe inserts and took Cortisone.  Symptoms were alleviated by 
the application of heat or ice, by taking aspirin or Tylenol, 
by holding the site of the pain or by changing positions.  
During flare-ups he would stop all activity until the pain 
ceased.  Flare-ups occurred daily, lasting for 1 to 3 
minutes.  

Upon objective examination, the veteran had normal extremity 
alignment.  Weight-bearing gait demonstrated an antalgic limp 
on the left.  The veteran could walk on his toes and heels 
and could arise easily from a supine position.  The veteran 
had left ankle dorsiflexion to 10 degrees and plantar flexion 
to 40 degrees.  Limitation of motion was due to pain at 10 
degrees dorsiflexion and 20 degrees plantar flexion.  There 
was no weakness, fatigability, lack of endurance or 
incoordination on range of motion.  Muscle strength was 
normal at 5/5.  Straight-leg raising, seated, was to 80 
degrees bilaterally.  When supine, the veteran could straight 
leg raise to 60 degrees on the left.  Lasegue's test was 
negative bilaterally.  Cross straight leg test was also 
negative as was Babinski.  Fabere's test was positive.  Deep 
tendon reflexes were active and equal at 1+ at the patellae 
and Achilles.  There was normal sensation to pinprick, 
vibration and position.  X-rays of the left foot were normal.  
The veteran was diagnosed with abnormalities of the left os 
calcis and minimal sclerosis, with pain and limited motion of 
the ankle.  The examiner stated that the veteran's subjective 
complaints were not substantiated by significant objective 
findings, other than limited range of motion and pain.  The 
veteran was advised to avoid bending, crawling, prolonged 
walking, standing and climbing several flights of stairs due 
to his left lower extremity problems.

In June 2001, the veteran was examined by D.T.S., M.D.  He 
complained of tingling to the left foot.  Objectively the 
veteran's gait was found to be normal.  He could heel and toe 
walk without difficulty.  He had full range of motion of both 
lower extremities, with 5/5 motor strength. 

Analysis

The veteran is presently assigned a 10 percent rating 
pursuant to Diagnostic Code 5273 for his sclerosis of the 
left os calcis.  Under that Code section, a 10 percent 
disability rating is warranted for moderate deformity and a 
20 percent evaluation is warranted for marked deformity.  For 
the reasons discussed below, the Board finds that the 
presently assigned 10 percent evaluation is appropriate and 
that there is no basis for a higher rating. 

In deciding that the veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 5273, the Board 
notes that upon VA examination in August 1997, the veteran 
had normal posture, function and gait were normal.  
Furthermore, no deformities were noted.  Upon examination in 
June 1998, the left lower extremity had no instability, 
weakness or deformity.  There was no evidence of abnormal 
angulation, false motion, loose motion, malunion, nonunion or 
intra-articular involvement.  Additionally, x-rays taken in 
July 1998 showed no evidence of fracture, destructive lesion 
or dislocation and identified no significant abnormality.
Upon physical examination in May 1999, the left ankle showed 
a full range of motion, with no swelling, instability or 
tenderness.  Moreover, the left foot showed a full range of 
motion of all joints and had full motor strength was 
exhibited throughout both lower extremities.  X-rays of the 
left foot showed no evidence of abnormality.  Next, when 
examined by VA in February 2001, the veteran had normal 
extremity alignment with no weakness, fatigability, lack of 
endurance or incoordination on range of motion.  Muscle 
strength was normal at 5/5.  X-rays were normal.  Finally, 
when examined by D.T.S. in June 2001, the veteran's gait was 
found to be normal, and he had full range of motion of both 
lower extremities and full motor strength. 

The Board acknowledges a June 1998 VA outpatient report 
indicating left heel tenderness and pain with flexion of the 
left foot.  The Board further acknowledges the finding of 
callosities on the bilateral plantar aspect of the feet with 
an unusual shoe wear pattern in the calcaneal area, made at 
the June 1998 VA examination. The Board is equally cognizant 
of February 2001 findings of limited left foot motion due to 
pain.  However, the veteran's overall disability picture, as 
evidenced by the findings illustrated above, is compatible 
with the presently assigned 10 percent rating and a higher 
evaluation is not possible under Diagnostic Code 5273.  

The Board has considered whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating here.  The 
evidence does not show ankylosis, precluding an award under 
Diagnostic Code 5270 or 5272.  As no malunion of the os 
calcis has been noted, Diagnostic Code 5273 is not for 
application.  Diagnostic Code 5284, for foot injuries, is 
applicable but the evidence does not establish a moderately 
severe foot injury such as to warrant the next-higher 20 
percent evaluation under that Code section.  No other Code 
sections apply. 

The Board has also considered whether the veteran is entitled 
to an increased rating for his sclerosis of the left os 
calcis.  Here, the Board finds that the evidence does not 
warrant an increase in his left foot disability rating due to 
DeLuca considerations.  In so finding, the Board specifically 
points to the veteran's February 2001 VA examination, which 
revealed that he walked with an antalgic limp on the left and 
that he had limited range of motion due to pain at 10 degrees 
dorsiflexion and 20 degrees plantar flexion.  The examiner 
stated that the veteran's subjective complaints were not 
substantiated by significant objective findings, other than 
limited range of motion and pain.  The Board finds that this 
evidence does not demonstrate functional loss due to pain 
involving the os calcis beyond that recognized by the current 
rating.  In other words, the degree of limitation of motion 
and pain on motion that supports the 10 percent rating can 
not again be considered to support a separate or higher 
rating under DeLuca.

In summary, the veteran does not meet the schedular criteria 
for an increased rating under Diagnostic Code 5273, or any 
alternate Code section, and an increased rating is not 
warranted on the basis of DeLuca considerations.  There is no 
approximate balance of positive and negative evidence giving 
rise to a reasonable doubt in favor of the appellant.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


III.  Final considerations

Finally, the evidence does not reflect that the veteran's 
residuals of a fracture, left medial femoral condoyle or his 
sclerosis of the left os calcis, have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, while the evidence shows that the veteran left his 
position as a car salesman due to left leg pain, he began 
more sedentary employment in phone sales.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The schedular criteria having not been met, an increased 
rating for residuals of a fracture, left medial femoral 
condoyle is denied.  

A separate 10 percent evaluation for service-connected 
residuals of a fracture, left medial femoral condoyle, due to 
arthritis, is granted.

The schedular criteria having not been met, an increased 
rating for sclerosis of the left os calcis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

